                                       Case 3:20-cv-07000-WHA Document 104 Filed 08/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                UNITED STATES DISTRICT COURT

                                  10
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   JEREMY STANFIELD,
                                  14                  Plaintiff,                            No. C 20-07000 WHA

                                  15           v.

                                  16   TAWKIFY, INC.,                                       ORDER GRANTING IN PART AND
                                                                                            DENYING PLAINTIFF’S MOTION
                                  17                  Defendant.                            TO FILE UNDER SEAL
                                  18
                                  19        Plaintiff seeks to seal a variety of documents, including large swaths of the depositions of

                                  20   Stanfield and a Tawkify employee, the amount that Stanfield paid for his Tawkify dates,

                                  21   Tawkify’s client agreement, refund policy, terms of use, privacy policy, communications

                                  22   between Stanfield and Tawkify employees, and a snippet of plaintiff’s opposition to the

                                  23   pending motion for summary judgment (Dkt. 95). Plaintiff states these documents have been

                                  24   designated as confidential under the stipulated protective order. Documents labeled

                                  25   confidential during discovery do not necessarily warrant sealing.

                                  26        No compelling reason has been given to seal the requested records. This order notes that

                                  27   plaintiff’s counsel seek to seal information that has need to remain confidential, but would

                                  28   allow the public to better understand this case. For instance, Tawkify’s terms of service and
                                       Case 3:20-cv-07000-WHA Document 104 Filed 08/11/21 Page 2 of 2




                                   1   privacy policy were likely public documents accessible to anyone who visited Tawkify’s

                                   2   website. To take another example, plaintiff seeks to redact the statement that “Tawkify prices

                                   3   the cost of each ‘match’ within a package equally.” from the opposition to the motion for

                                   4   summary judgment.

                                   5        Information that may be sealed includes any information that shows Stanfield’s personal

                                   6   financial information, such as credit card information, and information about Stanfield’s

                                   7   personal dating preferences, the names of his dates, or his specific complaints about his dates.

                                   8   Sealing this personal information protects individuals’ right to privacy, including third parties,

                                   9   and does not hamper the public’s understanding of this case.

                                  10        None of the other documents warrant sealing. The request to seal is GRANTED IN PART

                                  11   and DENIED IN PART. Plaintiff shall please make these limited redactions in accordance with

                                  12   this order then refile the documents no later than WEDNESDAY, AUGUST 18, AT NOON.
Northern District of California
 United States District Court




                                  13

                                  14        IT IS SO ORDERED.

                                  15

                                  16   Dated: August 11, 2021

                                  17

                                  18
                                                                                               WILLIAM ALSUP
                                  19                                                           UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
